—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of a physical altercation with correction officers, petitioner was found guilty of violating prison disciplinary rules prohibiting assault on prison staff and the destruction of State property. Petitioner challenges this determination arguing, inter alia, that he was improperly denied the right to present relevant documentary evidence at the hearing in support of his defense. Respondents concede that the Hearing Officer incorrectly denied petitioner the right to present certain documentary evidence at the hearing and urge that the matter be remitted for a new hearing. Based upon our review of the record and respondents’ concession, we agree (see, Matter of Taylor v Coughlin, 190 AD2d 900, 902, lv denied 82 NY2d 651). Accordingly, the determination is annulled and the matter is remitted to respondents for a new hearing. In view of our disposition, we need not consider petitioner’s remaining contentions.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Adjudged that the determination is annulled, without costs, and matter remitted to respondents for further proceedings not inconsistent with this Court’s decision.